DETAILED ACTION
1	This action is responsive to the amendment filed on April 12, 2021.
2	 Objection to the claimed specification and to the claims are withdrawn because of the applicant’s amendment.
3	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
4	The rejection of the instant claims on the ground of nonstatutory double patenting as being unpatentable over the claims of the copending application No. 16/618,195 is withdrawn because the rejection is the only rejection remaining in the instant application which is earlier filed application. 
5	Claims 1-10 and 21-23 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (WO 2014080150 A1) teaches an aqueous microemulsion of perfume comprising water, a solvo-surfactant and perfuming substrances (see the abstract), and wherein the solvo-surfactant selected from monoalkylated glycerol derivatives having different formulae (see pages 23-24, the formulae). However, the closest prior art of record (WO’ 150 A1) does not teach or disclose an aqueous microemulsion of perfume comprising a solvo-surfactants having the claimed formula (I) with the proviso that R is different from R’ as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of aqueous microemulsion perfume formulation.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.